ZAPPALA, Justice,
dissenting.
I respectfully dissent. The majority ignores the purpose of § 307(7) of the Workmen’s Compensation Act and improperly focuses solely on the tense of the verbiage in the statutory language. Such a construction defeats the entire legislative scheme which is to provide benefits to a widow who is unable to support herself due to the work-related death of her husband.1 It is the legislature’s prerogative to treat widows and widowers who remarry differently than those who enter into meretricious relationships. Equal protection challenges to this provision have been rejected by our Court. McCusker v. Workmen’s Compensation Appeal Board, 536 Pa. 380, 639 A.2d 776 (1994). In discussing the widow’s dowry provision in § 307(7) we have stated,
Our law has long recognized the importance of marriage and has extended benefits and protections to those engaged in a marital relationship that are not available to those who choose to remain unmarried. In the areas of taxation, property, and wills and estates, our law clearly distinguishes between those who are married and those who are unmarried_ Whether the statute is the wisest or best means to accomplish this legitimate purpose is not for us to determine.
Id. at 392, 639 A.2d at 781.
The timing of the events should not distort the clear intention of the legislature to treat the claimants differently. Merely because Appellant remarried prior to the filing of the termination petition does not negate the fact that she engaged in the meretricious relationship. The legislature has chosen to grant a widow who remarries a lump sum dowry of 104 weeks compensation benefits, while denying the same to a widow who has engaged in a meretricious relationship. We are in no position to hold to the contrary.
In summary, I would affirm the decision of the Commonwealth Court and hold that if an employer establishes that a meretricious relationship has occurred, the employer is entitled to a termination of workers’ compensation benefits and is not required to pay the claimant the widow’s dowry.

. Section 307(7) equally applies to a widower whose wife has died in a work-related incident.